Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey M. Goehring (Reg. #52,948) on 9/7/2022.

The application has been amended as follows: 
In the specification, at page 2, line 9, insert --C-- after “900”.
In the specification, at page 2, line 22, insert --C-- after “900”.
In the specification, at page 5, line 19, insert --Celsius-- after “degree”.
In the specification, at page 9, line 12, insert --C-- after “1450”.


1. (Currently Amended) A device for analysis of milk consisting of; 
a milk probe; 
a tank for reagent; and 
a tank for water, 
     wherein the tanks are equipped with sensors for level measurement, 
     wherein the tanks and the milk probe are connected to a mixing flask (8.1) by respective separate pipes for milk (I) for reagent (II) and for water (III),
     wherein the pipes have pumps thereon, the pipes with pumps thereon being situated after the milk probe and after the tanks, 
      wherein the mixing flask (8.1) is placed in a mixing unit that is connected with a unit for analysis and control, 
     wherein one end of the mixing flask (8.1) is extended with a built-in capillary, 
      wherein each of the pumps have a filter (1.2) (2.2) and (3.2), installed at an entrance of the pumps, as each pair pump / filter is connected bidirectionally with the unit for analysis and control (11) and each pair pump / filter is mounted on the respective separate pipe for milk (I) for reagent (II) and for water (III), whose input ends are starting respectively from the milk probe (1), from the reagent tank (2) and from the water tank (3) and the ends of the pipes ( I), (II) and (III) finish into the mixing flask (8.1), 
     wherein on the respective separate pipe for milk (I) after the pump (4.1) are arranged sequentially one after another, an ultrasonic module (5) and a conductivity sensor (6), each of the ultrasonic module and the conductivity sensor is also connected with the unit for analysis and control (11), where a connection of the ultrasonic module (5) is bidirectional, 
     wherein on the respective separate pipe for milk (I) after the conductivity sensor  (6) and on the respective separate pipe for reagent (II) after the pump (4.2), are situated temperature sensors (7), each of the temperature sensors is connected to the unit for analysis and control (11), 
     wherein after the mixing flask (8.1) there are two funnels (A) and (B) with elongated ends, each of the elongated ends is equipped with a capillary (10) with apertures respectively having diameters of 
     wherein the unit for analysis and control (11) is connected bidirectionally with a transfer unit with monitoring function (12).

2. (Currently Amended) A method for analyzing milk consisting of;  
an automatic dosing of the milk with reagent in ratio 2/1, and homogenization of the milk and the reagent by mixing for about 30 seconds in ±90º C  and an outflow of the homogenized mixture through a capillary, 
     wherein the dosing of milk and reagent is performed automatically and simultaneously by peristaltic pumps (4.1) and (4.2), which are controlled by a unit for analysis and control (11), which doses the milk and the reagent in a ratio, depending on a type and concentration of the reagent, 
     wherein the dosing is preceded by filtration through filters (1.2) and (2.2),
     wherein during a time that the milk needs to move from a milk probe plunged in a container of milk to a mixing flask (8.1) and during a time that the reagent needs to move from a reagent tank to the mixing flask (8.1), measuring and the reagent by temperature sensors (7), where depending on the measured temperature data, the unit for analysis and control (11) makes temperature compensation, wherein the temperature compensation the measured temperature data for achieving of an accurate final report of number of somatic cells, 
     wherein after achieving the accurate final report, seconds, which is depending on a type of the ultrasonic module (5), and recorded data are sent to the unit for analysis and control (11), 
     wherein simultaneously with the ultrasonic testing, the milk in the pipe for milk (I) in the area of ​​a conductivity sensor(6), is subjected to testing and recording an electrical conductivity of the milk and the recorded data are sent to the unit for analysis and control (11), 
     wherein while homogenizing, the mixture is shaken to 145º C into the mixing flask (8.1), through a mixing unit (8), and, after completion of the homogenization, the mixture is poured from the mixing flask (8.1) into a funnel (A), wherein it flows through a capillary (10) with aperture having a diameter of 
     wherein a time of outflow through funnel A is measured by a pair of motion sensors (9.1 and 9.2), the pair of motion sensors respectively collecting and sending data , the unit for analysis and control giving a final report about the number of somatic cells in the milk, as well as about the data from the conductivity sensor (6) and the ultrasound module (5), which are also sent for processing and analysis by the unit for analysis and control (11) to obtain a comprehensive final report on the measured parameters,
wherein final processed values of the comprehensive final report are analyzed, archived and sent wirelessly to monitoring platforms and software applications by a transfer unit with monitoring function (12).

6. (Currently Amended) Method according to claim 2, wherein 

7. (Currently Amended) Method according to claim 2, wherein in case that the outflow through a funnel (A) is disturbed by a too large number of somatic cells of the milk or for another reason, through motion sensors (9.1) and (9.2)  the unit for analysis and control registers an increase of somatic cells, so a cycle is interrupted and a second measurement is started through funnel (B), with an embedded capillary (10) in the end of it, with aperture having a diameter of 1.5 mm ±0.3 mm, through which the mixture runs, as a result of a second cycle of mixing, where the funnel (A) is subjected to an emergency washing.

8. (Currently Amended) Method according to claim 2, wherein the automatic dosing of milk and reagent is made in ratio 1/1, 3/1, 4/1, where the ratio is determined by the unit for analysis and control (11) and depends on the type and the concentration of the reagent.

9. (Currently Amended) Method according to claim 2, wherein the measurement of the conductivity of the milk and the recording of the measured data in the unit for analysis and control (11) begins after 

10. (Canceled)

Allowable Subject Matter
Claims 1 - 9 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The best prior art found to record are Claycomb et al. (U.S. No. 2005/0123948 A1) and P.E. Aegidius (U.S. No. 3,442,623 A) which teach the claimed invention however fail to disclose the limitations of “wherein each of the pumps have a filter (1.2) (2.2) and (3.2), installed at an entrance of the pumps, as each pair pump / filter is connected bidirectionally with the unit for analysis and control (11) and each pair pump / filter is mounted on the respective separate pipe for milk (I) for reagent (II) and for water (III), whose input ends are starting respectively from the milk probe (1), from the reagent tank (2) and from the water tank (3) and the ends of the pipes ( I), (II) and (III) finish into the mixing flask (8.1), wherein on the respective separate pipe for milk (I) after the pump (4.1) are arranged sequentially one after another, an ultrasonic module (5) and a conductivity sensor (6), each of the ultrasonic module and the conductivity sensor is also connected with the unit for analysis and control (11), where a connection of the ultrasonic module (5) is bidirectional, wherein on the respective separate pipe for milk (I) after the conductivity sensor  (6) and on the respective separate pipe for reagent (II) after the pump (4.2), are situated temperature sensors (7), each of the temperature sensors is connected to the unit for analysis and control (11), wherein after the mixing flask (8.1) there are two funnels (A) and (B) with elongated ends, each of the elongated ends is equipped with a capillary (10) with apertures respectively having diameters of 1.5 mm ± 0.15 mm for funnel (A) and 1.5 mm ± 0.3 mm for funnel (B), and on the elongated ends of each of the funnels, before the capillaries (10), are mounted a pair of motion sensors (9.1 and 9.2), (9.3 and 9.4) which are connected to the unit for analysis and control (11)…” (see arrangement of the claimed elements in Fig. 1) in combination with all the remaining limitations as required by the independent claims 1 and 2.  
Hence the prior art of records fail to teach the invention as set forth in claims 1 – 9 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861